             Case 2:18-cv-01274-TSZ Document 124 Filed 10/15/20 Page 1 of 1




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7    CAVE MAN KITCHENS INC.,

 8                          Plaintiff,
                                                     C18-1274 TSZ
 9         v.
                                                     MINUTE ORDER
10    CAVEMAN FOODS, LLC,

11                          Defendant.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)   Plaintiff Cave Man Kitchens Inc.’s motion, docket no. 120, for leave to file
14 an overlength brief, is GRANTED, and plaintiff’s 28-page response, docket no. 121, to
   defendant’s motion for summary judgment will be considered by the Court.
15
          (2)   Defendant Caveman Foods, LLC’s motion, docket no. 123, for leave to file
16 an overlength brief, is GRANTED, and defendant’s reply in support of its motion for
   summary judgment, docket no. 103, shall not exceed sixteen (16) pages in length.
17
          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

           Dated this 14th day of October, 2020.
19

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk
23

     MINUTE ORDER - 1
